Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed sets forth that the drum may be substantially entirely of titanium or titanium alloy as set forth on page 7, lines 8-10, however, the specification as originally filed does not explicitly set forth the peripheral wall having a thickness which is substantially entirely of titanium or titanium alloy as now recited in new claim 19.

Claim Interpretation
The electrostatic charging means of claim 16 invokes the provisions of 35 U.S.C. 112(f) and said means has been interpreted to be any structure which effects electrostatic charge of the foodstuff including flavoring and/or seasoning (see reference to the electrostatic charge means in the disclosure, page 5, lines 4-6).


                                                                 Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537).
	Reeser provides a system for processing foodstuff comprising a drum (204; i.e., Fig. 2) and a conveyor (not shown; [0061]) for conveying foodstuff to said drum;  the drum having a peripheral wall and at least one opening into which, in use, foodstuff enters said drum;  said drum having a proximal extremity and a distal extremity;  said drum being rotatable about at least one axis of rotation;  whereby foodstuff may be tumbled for flavouring and/or seasoning said foodstuff (see abstract);  and said drum being removable [0006].  Reeser is silent concerning the drum being made from titanium or a titanium alloy, however, the selectivity of a suitable material from which to make the drum peripheral wall would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).  Furthermore, Selker recognizes that a deposition drum wherein the contents are coated can be made from titanium or titanium alloy because a titanium or titanium alloy drum does not need any protective coating in or out of operation.  This allows the drum to operate continuously for a predetermined period of time without the need for maintenance as evidenced by Selker in col. 3, lines 29.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the Reeser drum made from titanium or titanium alloy as taught by Selker because the drum would not need any protective coating in or out of operation and the drum would operate continuously for a predetermined period of time without the need for maintenance.
	Regarding claim 2, the system as defined by the combination above would provide for a peripheral wall having projections or ledges (see Reeser, 212, [0048]) defining longitudinally extending facets. 
 	Regarding claim 3, the system as defined by the combination above would provide for a peripheral wall having projections or ledges (see Reeser, 212; [0048]) which appear to have repeated triangular cross-section patterns.
	Regarding claim 4,  the system as defined by the combination above would provide for a rearward mounting on pedestal support (214 see bottom of Fig. 2) wherein mount or drive 
assembly (see Reeser, i.e., 202 or 204; [0046-0047]) would surround a perimeter of 
the drum; said mount being releasable to allow the removal of said drum (see disassembly of parts in Fig. 14). 
	Regarding claim 5, the system as defined by the combination above can provide for a belt or band capable of driving the rotation of said drum (see Reeser, [0075]).
	Regarding claim 6, the system as defined by the combination above would be suitably driven via ring (i.e., 204; Reeser) disposed at some point along the periphery of the drum whether at the front or near entry of the drum (see Fig. 7A) or rearward (see Fig. 2) so that the drum effects  
rotation. 
 	Regarding claim 7, see Reeser (Fig. 12B then 13B; [0092-0093]) wherein the drum is mounted to allow it to pivot.
	Regarding claim 8, see Reeser ring (i.e., 204) disposed rearward on the drum (see Fig. 2).
	Regarding claims 9-11, the system as defined by the combination above does not provide for a wall thickness less than 1.75 mm however, the system as defined by the combination being made from expensive titanium or titanium alloy would be made of a minimal thickness so as to minimize manufacturing costs.  Thus, manufacturing the drum to have a thin wall thickness as instantly claimed would require only routine skill in the art.
	Regarding claims 12-13, the system as defined by the combination above would provide for suitable smooth surface finish so as to prevent sticking or adherence of foodstuff to the interior wall of the drum. 
	 Regarding claim 18, the system as defined by the combination above would provide for a peripheral wall having projections or ledges (see Reeser, 212; [0048]) of appropriate shaping including trapezoidal shaping repeating in cross-section patterns because Reeser would allude to a change in a shape of element(s) in the system [0035].
	Regarding claim 19, even though Reeser is silent concerning the peripheral wall of predetermined thickness being made from titanium or titanium alloy, Selker provides for a deposition drum of predetermined thickness wherein the contents are coated can be made from titanium or titanium alloy because a titanium or titanium alloy drum does not need any protective coating in or out of operation.  This allows the drum to operate continuously for a predetermined period of time without the need for maintenance as evidenced by Selker in col. 3, lines 29.  In light of Selker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Reeser drum peripheral wall of a predetermined thickness from titanium or titanium alloy because the drum would not need any protective coating in or out of operation and the drum would operate continuously for a predetermined period of time without the need for maintenance.

 Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537) as applied to claim 1 above and further in view of Behnke et al (US 5,876,775).
The teachings of Reeser and Selker have been mentioned above. Reeser provides at least for use of the system with other assemblies including belts conveyors [0061] such that this would encompass use of a stage to enable mixture to be placed in the drum.  Even though Reeser and Selker are silent concerning at least one nozzle to introduce liquid into the drum, Behnke recognizes the general use of at least one nozzle to introduce liquid into a drum in which the contents would be coated with the liquid as evidenced by col. 3, lines 14-19.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the system as defined by the combination above at least one nozzle to disperse topical liquid coating to the foodstuff inside the drum.
Regarding claim 15, Reeser provides at least for use of the system with other assemblies including belts conveyors [0061] such that this would encompass use of a stage to enable mixture to be placed in the drum.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537) as applied to claim 1 above and further in view of Zhu et al (US 2011/0114019).
The teachings of Reeser and Selker have been mentioned above.  Reeser and Selker are silent concerning electrostatic charging means including an electrostatic spray nozzle or gun to introduce powder coating onto edible contents or foodstuff in the drum.  Zhu recognizes the general use of at least one electrostatic spray nozzle or gun to uniformly introduce particulate or powder coating specifically onto the edible product without application of the particulate or powder onto the surroundings as evidenced by [0019-0021, 0034, 0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the system as defined by the combination above at least one electrostatic spray nozzle or gun to introduce powder coating onto edible contents or foodstuff in the drum without application of the particulate or powder onto the surroundings.  This would thereby save on manufacturing costs.
		
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Applicant contends that all obviousness rejections based on the teachings of Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537) should be withdrawn because Reeser is related to a food processing drum while Selker is related to a non-food processing drum such that Selker is non-analogous art and one skilled in the art would not have combined to render the instantly claimed invention as being obvious.
In response, all obviousness rejections based on the teachings of Reeser in view of Selker have been maintained because they are both of analogous art as being deposition drums.  Reeser is a deposition drum for food deposition and Selker is a deposition drum for metal deposition.   Selker recognizes that titanium or titanium alloy specifically “requires essentially no maintenance over a period of about one year” (col. 2, lines 43-51).  Selker further provides that the drum does not need any protective coating whether in operation or out of operation (col. 3, lines 29-30).  Reeser using a deposition or coating drum in a less harsh environment with food would therefore last even longer being made of titanium or titanium alloy.  In light of the teachings of Selker, one of ordinary skill in the art would readily appreciate making the Reeser deposition drum from titanium or titanium alloy because the deposition drum would operate continuously for a predetermined period of time without the need for maintenance and the deposition drum would not need any protective coating in or out of operation.  A prima facie case of obviousness has been established and the proper motivation for the combination has been provided as required by Graham v. Deere.  Thus, all obviousness rejections based on the teachings of Reeser in view of Selker have been maintained.

                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/29/2022